Case: 15-20088      Document: 00513248068         Page: 1    Date Filed: 10/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-20088                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
LORRAINE MCCORD,                                                         October 27, 2015
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:14-CV-208


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Lorraine McCord appeals from a final judgment
entered by the district court, Judge Sim Lake presiding, which affirmed the
Acting Commissioner of Social Security’s decision to deny McCord’s application
for disability insurance benefits and supplemental security income. Finding
no error, we affirm.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20088     Document: 00513248068     Page: 2    Date Filed: 10/27/2015



                                  No. 15-20088
      When her initial claim for benefits and subsequent request for
reconsideration were denied, McCord requested and received a hearing before
an Administrative Law Judge (“ALJ”).             The ALJ reviewed extensive
documentary evidence, and heard live testimony from McCord and a vocational
expert.   Ultimately, the ALJ determined that McCord was capable of
performing her previous work as a data entry clerk, or working in another
occupation in the national economy, such as an office helper or garment sorter,
and therefore concluded that McCord was not disabled as defined by the Social
Security Act.   McCord appealed the ALJ’s decision to the Social Security
Administration Appeals Council.       The Appeals Council denied McCord’s
request for review, thus making the ALJ’s decision the final word of the
Commissioner. McCord next filed suit in district court, seeking review of the
final administrative decision denying her disability claim.            A federal
magistrate judge recommended that McCord’s motion for summary judgment
be denied and the Commissioner’s cross-motion for summary judgment be
granted. The district judge adopted the magistrate judge’s recommendation.
McCord appeals the district court’s judgment affirming the Commissioner’s
decision to deny her application for disability benefits.
      Our review of the Commissioner’s decision on eligibility is limited to
whether it is supported by substantial evidence in the record and whether the
Commissioner applied the proper legal standard.             42 U.S.C. §§ 405(g),
1383(c)(3); Jones v. Astrue, 691 F.3d 730, 733 (5th Cir. 2012). “Substantial
evidence is something more than a scintilla but less than a preponderance.”
Carey v. Apfel, 230 F.3d 131, 135 (5th Cir. 2000). The “substantial evidence”
standard has also been described as “that quantum of relevant evidence that a
reasonable mind might accept as adequate to support a conclusion.” Id. “If the
Commissioner’s findings are supported by substantial evidence, they are
conclusive and must be affirmed.” Brown v. Apfel, 192 F.3d 492, 496 (5th Cir.
                                        2
      Case: 15-20088     Document: 00513248068    Page: 3   Date Filed: 10/27/2015



                                  No. 15-20088
1999) (quotation marks and brackets omitted). “The court does not reweigh
the evidence in the record, try the issues de novo, or substitute its judgment
for   the   Commissioner’s,    even   if   the   evidence   weighs   against   the
Commissioner’s decision.” Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000).
       A careful review of the record in this case, a full consideration of the
parties’ briefs on appeal, and a thorough analysis of the district court’s ruling
lead us to conclude that the district court’s judgment should be affirmed.
Specifically, the ALJ gave sufficient weight to the evidence from McCord’s
treating physicians, substantial evidence supports the ALJ’s determination
that McCord’s mental impairments did not affect her ability to engage in
substantial gainful activity, and the Appeals Council did not commit reversible
error when it refused to consider medical evidence from beyond the relevant
disability period.     In sum, the district court did not err in affirming the
Commissioner’s decision to deny McCord disability benefits.
       AFFIRMED.




                                           3